Case 5:20-cv-00727-SMH-KLH Document 6 Filed 11/16/20 Page 1 of 1 PageID #: 27




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ROTRICK DEON IVORY                               CIVIL ACTION NO. 20-0727-P

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CHARLES G. TUTT, ET AL.                          MAGISTRATE JUDGE HAYES


                                      JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, no written

objections having been filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

      It is ordered that Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE for

failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

      THUS DONE AND SIGNED in Shreveport, Louisiana, this the 16th day

of November, 2020.
